IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 22, 2016 Session

      JACK WAYNE BUTLER v. TENNESSEE BOARD OF NURSING

                Appeal from the Chancery Court for Davidson County
                      No. 15135III Ellen H. Lyle, Chancellor
                      ___________________________________

               No. M2016-00113-COA-R3-CV – Filed October 25, 2016
                     ___________________________________


        An applicant for a nursing license filed a petition for a writ of certiorari regarding
the decision of the Tennessee Board of Nursing to deny his license. The trial court ruled:
(1) that the applicant was not entitled to a contested case prior to the denial of his initial
nursing license; (2) that the Tennessee Board of Nursing correctly found that the
applicant‟s license could be denied due to his “fraud or deceit” in his efforts to procure
his license; and (3) that the Tennessee Board of Nursing could not rely on an expunged
conviction to establish the statutory ground of “guilty of a crime.” Both parties appeal.
Discerning no error, we affirm the decision of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which W. NEAL
MCBRAYER and BRANDON O. GIBSON, JJ., joined.

W. Gary Blackburn and Raymond Throckmorton, Nashville, Tennessee, for the
appellant, Jack Wayne Butler.

Herbert H. Slatery, III, Attorney General and Reporter; Andreé S. Blumstein, Solicitor
General; Sue A. Sheldon, Senior Counsel, for the appellee, Tennessee Board of Nursing.


                                         OPINION

                                        Background
       In December of 2013, Petitioner/Appellant Jack Wayne Butler (“Appellant”)
applied for licensure as a registered professional nurse by examination to the
Defendant/Appellee Tennessee Board of Nursing (“the Board”). In his application,
Appellant asserted that he had obtained his baccalaureate degree in nursing in the same
month. The application for licensure contained the following question: “Have you ever
been convicted of or plead guilty to a misdemeanor or felony other than a minor traffic
violation?” If the answer to the above question was in the affirmative, the applicant was
required to submit certified copies of the warrants, judgments, and/or convictions,
evidence of completion of all requirements, as well as a letter “that describes the
circumstances that resulted in arrest and conviction.” Appellant indicated in his
application that he had been convicted of a misdemeanor or felony.

        Although the record is not clear as to whether it was attached to his initial
application, at some point, Appellant sent the Board a letter in an effort to explain his
criminal conviction. In the letter, Appellant stated that he pleaded nolo contendere to a
misdemeanor charge in Oklahoma in 1994. In the letter, among other things, Appellant
alleged that he was arrested because a woman in his past: (1) coaxed her thirteen year old
daughter into accusing Appellant of kissing her; and (2) coaxed the daughter‟s friend into
claiming that she witnessed the incident. Allegedly, in exchange, the woman promised to
give the girls “all the drugs, alcohol, money, and boys” that they wanted. As discussed in
detail infra, the letter contained additional allegations, including an assault against him,
two extortion plots, and the death of Appellant‟s mother. According to Appellant‟s letter,
as a result of this series of events, he pleaded nolo contendere to the charge of “outraging
the public decency.” Appellant also submitted to the Board a certified copy of a “Court
Minute” from Cleveland County, Oklahoma. The Court Minute showed that Appellant
pleaded nolo contendere to the reduced charge of outraging public decency and received
a one-year suspended sentence. According to the administrative record, Appellant
informed the Application Review Committee (“ARC”), an arm of the Board charged with
reviewing applications, that he could not obtain any other records regarding his
conviction.

        On January 16, 2014, the Board sent a letter to Appellant informing him that he
was required to appear personally before the ARC and bring certified copies of, inter
alia, citations and judgments. Appellant‟s appearance before the ARC occurred as
scheduled on January 30, 2014; Appellant appeared personally and was not represented
by counsel at that time. On or around January 22, 2014, a Board member was able to
obtain additional documents regarding Appellant‟s charge and conviction in Oklahoma.
The documents indicated that Appellant had been arrested in December 1994 and was
initially charged with two counts of a serious felony. As previously discussed, however,
Appellant eventually pleaded nolo contendere to one misdemeanor charge of outraging
public decency.

       On January 31, 2014, the ARC sent a letter to Appellant informing him that it
would recommend denial of his application to the Board at a later meeting based upon the
statutory grounds of: (1) guilty of a crime; and (2) guilty of fraud or deceit in attempting
to procure a license. See Tenn. Code Ann. § 63-7-115(a)(1) (discussed in detail, infra).

                                           -2-
        Thereafter, Appellant obtained counsel and requested that he be permitted an
opportunity to present additional evidence from individuals involved in Appellant‟s arrest
and plea in Oklahoma. Appellant‟s counsel indicated that he was confident that he would
be able to obtain the necessary evidence by the Board‟s meeting in April 2014. On
February 7, 2014, Appellant‟s counsel sent an additional letter to the Board indicating his
efforts to obtain additional evidence and noting that he and his client were pursuing the
option of expunging the conviction in Oklahoma. On March 6, 2014, Appellant‟s counsel
sent another letter to the Board indicating Appellant‟s desire to withdraw his application
for licensure as a registered nurse.

        On March 17, 2014, the ARC again sent Appellant a letter informing him of its
decision to recommend denial of his licensure application. The letter indicated that the
decision would be made by the Board at its May 15, 2014 meeting and that both
Appellant and his counsel were free to attend. The letter did not specifically mention
Appellant‟s request to obtain additional proof or his request to withdraw his application.
As such, on March 26, 2014, Appellant‟s counsel again wrote the Board to request
withdrawal of Appellant‟s application. On April 4, 2014, the Board responded by letter
that it did not believe that it was required to allow Appellant to withdraw his application,
as the application had already become public record.

       On April 14, 2014, Appellant filed an application in Davidson County Chancery
Court for emergency judicial review of the ARC‟s refusal of his request to withdraw his
application and to enjoin the Board from considering his application. On August 15,
2014, Appellant‟s application for emergency review was dismissed based upon
Appellant‟s failure to exhaust his administrative remedies.

        In the meantime, the ARC sent Appellant a letter on August 6, 2014, regarding
Appellant‟s request for additional information regarding the ARC‟s finding of fraud or
deceit. According to the ARC, as discussed in detail, infra, it based its findings largely on
Appellant‟s letter detailing the bizarre series of events upon which Appellant placed the
blame for his criminal conviction, which the Board found deceitful.

        Appellant again appeared before the Board, this time represented by counsel, on
August 21, 2014. At that time, the Board agreed to defer consideration of Appellant‟s
application until its December 4, 2014 meeting. On December 4, 2014, the Board finally
considered Appellant‟s application. Appellant and his counsel appeared and presented an
Order of Expungement filed on December 4, 2014, by the Cleveland County, Oklahoma
district court. Both Appellant and his counsel were allowed to address the Board.
Nevertheless, at the conclusion of the meeting, the Board voted to affirm the ARC‟s
recommendation and deny Appellant‟s application. The decision was confirmed in
writing by letter dated December 8, 2014. The letter specifically stated that the denial of
Appellant‟s license was based upon the Board‟s finding that Appellant had been found

                                            -3-
guilty of a crime and that he had committed fraud or deceit in the procurement of his
license.

       Thereafter, Appellant filed a Petition for Common Law Writ of Certiorari or, in
the Alternative, Petition for Judicial Review of Administrative Decision under the
Uniform Administrative Procedures Act (“UAPA”). Because no contested case was
conducted, the trial court reviewed the Board decision denying Appellant‟s application
for licensure pursuant to the common law writ of certiorari. Appellant challenged the
Board‟s decision on the grounds that: (1) due process required that he be provided a
contested case hearing prior to denying his application; and (2) denial of the license was
erroneous because it was based on an expunged criminal conviction. On February 2,
2015, the trial court granted the writ of certiorari and ordered the administrative record be
transmitted to the clerk. The administrative record was duly filed on May 12, 2015.

        On November 17, 2015, the trial court entered a memorandum and order affirming
the Board‟s denial of licensure and dismissing Appellant‟s petition. The trial court first
concluded that a contested case was not required for the Board to deny Appellant‟s
request for initial licensure. Further, the trial court found that Appellant received the
necessary process required to satisfy both substantive and procedural due process because
he had the opportunity to, and did, appear before both the ARC and the Board on at least
three separate occasions. Next, the trial court found that, under Miller v. Tennessee
Board of Nursing, 256 S.W.3d 225 (Tenn. Ct. App. 2007), the expunction removed
evidence that Appellant was “guilty of a crime”; the trial court therefore ruled that the
Board‟s denial of Appellant‟s application based on this ground was arbitrary, capricious,
and illegal.1 The trial court, however, concluded that the Board could consider
Appellant‟s letter sent in connection with his application because of its relevance to the
ground of “fraud or deceit.” The court ruled that there was material evidence of fraud
and deceit based on the fact that: (1) Appellant‟s letter was filled with “disturbing,
strange, and incredible content”; and (2) Appellant‟s claim to the ARC that he was unable
to obtain a copy of documents related to his arrest and conviction in Oklahoma, when a
Board member was easily able to obtain such information. On November 23, 2015, the
trial court entered a supplemental order. On November 25, 2015, Appellant filed a motion
to alter or amend the trial court‟s ruling. On December 23, 2015, the trial court granted
Appellant‟s motion insofar as to provide additional findings of fact and conclusions of
law supporting its ruling. Otherwise, the trial court denied Appellant‟s motion to alter or
amend. Appellant filed a timely notice of appeal.

                                         Issues Presented
       1
          In recent cases, the Tennessee Supreme Court appears to use “expungement” and “expunction”
interchangeably. See Rodriguez v. State, 437 S.W.3d 450, 452, 456 (Tenn. 2014) (using both terms);
State v. L.W., 350 S.W.3d 911, 917–18 (Tenn. 2011) (same). According to Garner’s Dictionary of Legal
Usage, however, the term “expungement” is “a needless variant[.]” Bryan Garner, Garner’s Dictionary of
Legal Usage 346 (3d ed. 2011). Accordingly, we will use “expunction” throughout this Opinion.
                                                -4-
Appellant raises the following issues, which are taken from his brief and slightly restated:

       1.     Whether the trial court erred in finding Appellant was not entitled to
       a contested case hearing in the face of the Board‟s expressed intent to
       deprive him of his ability to pursue his chosen profession of nursing
       throughout the United States?
       2.     Whether the trial court erred in not finding arbitrary and capricious
       the Board‟s finding of fraud or deceit merely because Appellant failed but
       the Board staff succeeded in obtaining inadmissible records from a foreign
       state?
       3.     Whether an Administrative Law Judge could have provided
       Appellant due process by ruling on misunderstood legal principles,
       including the admissibility of evidence, including Appellant‟s letter to [the
       ARC]?

In the posture of appellee, the Board raises the following issue: Whether the trial court
erred in concluding that the Board was precluded from denying Appellant a license on the
statutory ground of “guilty of a crime”?

                                        Discussion
                                    I. Contested Case

       Appellant first asserts that the Board erred in denying him a contested case. The
issue of whether an applicant for an initial license to practice as a nurse is entitled to a
contested case has never been specifically addressed by Tennessee courts. In support of
his argument, Appellant cites several interlocking statutory provisions from the UAPA.
To the extent that our review of this issue involves statutory interpretation, our
consideration “is guided by well-established rules of statutory construction. The most
basic principle of statutory construction is to ascertain and give effect to the legislative
intent without unduly restricting or expanding a statute‟s coverage beyond its intended
scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995) (citing State v. Sliger, 846
S.W.2d 262, 263 (Tenn. 1993)). “[W]e presume that every word in a statute has meaning
and purpose and should be given full effect if the obvious intention of the General
Assembly is not violated by so doing.” In re Estate of Tanner, 295 S.W.3d 610, 613
(Tenn. 2009) (citing In re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005)). When a statute is
clear, we apply the plain meaning without complicating the task. Eastman Chem. Co. v.
Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). Our obligation is simply to enforce the
written language. Abels ex rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99, 102 (Tenn.
2006). Finally, we presume that the Tennessee General Assembly “has knowledge of its
prior enactments and knows the state of the law at the time it passes legislation.” Owens,
908 S.W.2d at 926 (citing Wilson v. Johnson Cnty., 879 S.W.2d 807, 810 (Tenn. 1994)).


                                            -5-
       First, Tennessee Code Annotated Section 4-5-102(3) defines a “contested case” as
“a proceeding, including a declaratory proceeding, in which the legal rights, duties or
privileges of a party are required by any statute or constitutional provision to be
determined by an agency after an opportunity for a hearing.” Thus, Section 4-5-102(3)
indicates that a contested case is required where either a statute or constitutional
provision mandates that the agency‟s decision be made only after the opportunity for a
hearing. Appellant argues in this case that both a statute and a constitutional doctrine
mandate that the denial of his initial nursing license be made after a contested case. We
begin first with Appellant‟s statutory argument.

        First, Appellant asserts that the denial of his initial license was required to be
determined based upon the contested case procedure set forth in Tennessee Code
Annotated Section 4-5-320. In relevant part, Section 4-5-320(a) provides: “When the
grant, denial, or renewal of a license is required to be preceded by notice and opportunity
for hearing, the provisions of this chapter concerning contested cases apply.” The above
statute, however, simply does not mandate a contested case for every grant or denial of an
initial license. Rather, Section 4-5-320(a) merely indicates that a hearing in such case
may be required where the grant or denial of the license “is required to be preceded by
notice and opportunity to be heard.” Indeed, the statute proceeds to state where such
notice and opportunity are implicated:

       No revocation, suspension, or withdrawal of any license is lawful unless,
       prior to the institution of agency proceedings, the agency gave notice by
       mail to the licensee of facts or conduct that warrant the intended action, and
       the licensee was given an opportunity to show compliance with all lawful
       requirements for the retention of the license. If the agency finds that public
       health, safety, or welfare imperatively requires emergency action, and
       incorporates a finding to that effect in its order, summary suspension of a
       license may be ordered pending proceedings for revocation or other action.
       These proceedings shall be promptly instituted and determined.

Tenn. Code Ann. § 4-5-320(c). Notably absent from the above provision is a requirement
that the grant or denial of initial licenses be preceded by notice and an opportunity to be
heard.

       Outside of the nursing license context, this Court has held that a contested case is
not implicated under Section 4-5-320 where the agency decision involves the grant or
denial of an initial license. For example, in Owens v. State Board of Architectural &
Engineering Examiners, No. 89-327-II, 1990 WL 50722 (Tenn. Ct. App. Apr. 25, 1990),
the plaintiff appealed from the trial court‟s decision dismissing his petition for review of
an agency decision denying him the right to practice as an engineer in the State. Id. at *1.
The Court of Appeals first considered whether the plaintiff was entitled to a contested
case regarding the denial of his right to practice as an engineer. The Court of Appeals
                                             -6-
noted that Section 4-5-102, quoted in relevant part above, “requires that a „contested
case‟ be a proceeding in which an „opportunity for a hearing‟ is mandatory.” Id. at *3.
The Court of Appeals held, however, that “[n]othing” in the statutory scheme governing
contested cases or the licensure of engineers “require[s] that the grant or refusal of an
engineer‟s license to be preceded by an opportunity for a hearing. Accordingly, the
decision under review is not a „contested case[,‟] even though it is a proceeding
designated as one which may be considered a „contested case[.]‟” Id. (emphasis in
original) The Court of Appeals therefore affirmed the decision of the agency under the
limited standard applicable in a common law writ of certiorari.

       In a similar case, Mid-South Indoor Horse Racing, Inc. v. Tennessee State
Racing Commission, 798 S.W.2d 531 (Tenn. Ct. App. 1990), the applicant for an initial
race meeting license appealed the Tennessee State Racing Commission‟s (“commission”)
denial of the license.2 This applicant, like the applicant in the previous case, raised the
issue of whether it was entitled to a contested case under Section 4-5-102. The Court of
Appeals determined that a contested case was not implicated by the denial of the
applicant‟s initial license. As this Court explained:

        Licensing proceedings will be treated as “contested cases” only if they
        contain three essential elements. They must be a “proceeding” conducted
        by an “agency” after the opportunity for a “hearing.” See Tenn. Code Ann.
        § 4-5-102(3); Levinson, Contested Cases Under the Tennessee Uniform
        Administrative Procedures Act, 6 Mem. St. U. L. Rev. 215, 215 (1976).
        Proceedings lacking any of these ingredients are not contested cases.

Mid-South Indoor Horse Racing, 798 S.W.2d at 537.

       In order to determine whether the required “ingredients” were present, the Court
of Appeals first considered the UAPA, the statutory scheme governing contested cases.
Ultimately, the Court of Appeals held that “[t]he UAPA does not require administrative
agencies to conduct contested case hearings unless the proceeding is one of those
included in Tenn. Code Ann. § 4-5-320(c).” Id. at 539. Because the denial of an initial
license is not listed under Section 4-5-320(c), the Court of Appeals held that the UAPA
offered no support for the applicant‟s contention that it was entitled to a contested case.
Id.

       Likewise, the Court of Appeals held that the Racing Control Act of 1987 (“Racing
Control Act”) did not require contested cases in order to grant or deny an initial license.
Id. First, the Court noted that the Racing Control Act contained no specific requirement

        2
           The applicant filed its application in an effort to conduct horse racing in Memphis. Mid-South
Indoor Horse Racing, 798 S.W.2d at 534. Specifically, the applicant “proposed to conduct hackney pony
races at the Mid–South Coliseum using robot jockeys.” Id.
                                                  -7-
that the commission “conduct contested case hearings in initial race meeting licensing
proceedings.” Instead, the Racing Control Act delegated to the commission the
responsibility of promulgating the procedures for initial race meeting licensing
procedures. Id. at 540. Although the regulations afforded applicants the “opportunity to
make an oral presentation of its application,” the Court of Appeals held that a contested
case was not implicated because “an „oral presentation‟ is not equivalent to a contested
case proceeding or to any other quasi-judicial hearing.” Id. at 540 (quoting Tenn. Admin.
Comp. ch. 1245-3-.34). Rather, the Court of Appeals held that:

       At the most, Rule 1245-3-.34 entitles an applicant for an initial race
       meeting license to one appearance to persuade the commission to grant its
       application. It does not require the commission to give the applicant formal
       notice of its problems or concerns about the application, and it does not
       require the commission to provide the applicant with an opportunity to
       present witnesses or to cross-examine persons who present information to
       the commission.

Id. at 540. Under these circumstances, the Court of Appeals held that no statutes required
the type of quasi-judicial hearing necessary to implicate the UAPA contested case
requirements. Id. (proceeding to consider and reject the applicant‟s argument that it was
entitled to a contested case under constitutional principles).

       The same is true in this case. First, as previously discussed, the UAPA does not
mandate a contested case regarding the denial of an initial license because that type of
action does not involve the “revocation, suspension, or withdrawal” of a license. See
Tenn. Code Ann. § 4-5-320(c); see also Mid-South Indoor Horse Racing, 798 S.W.2d at
539. Accordingly, we must consider the statutory scheme governing the licensure of
nurses, Tennessee Code Annotated Section 63-7-101, et seq. Appellant points to no
provisions in the code to support his argument that he was entitled to a contested case.
Indeed, the only section of Title 63 cited in Appellant‟s brief is Tennessee Code
Annotated Section 63-7-115(a) and (b). We will therefore consider whether these
provisions implicate the right to a contested case.

Section 63-7-115 provides, in pertinent part:

       (a)(1) The board has the power to deny, revoke or suspend any certificate or
       license to practice nursing or to otherwise discipline a licensee upon proof
       that the person:

       (A) Is guilty of fraud or deceit in procuring or attempting to procure a
       license to practice nursing;
       (B) Is guilty of a crime;
       (C) Is unfit or incompetent by reason of negligence, habits or other cause;
                                           -8-
       (D) Is addicted to alcohol or drugs to the degree of interfering with nursing
       duties;
       (E) Is mentally incompetent;
       (F) Is guilty of unprofessional conduct; or
       (G) Has violated or attempted to violate, directly or indirectly, or assisted in
       or abetted the violation of or conspired to violate any provision of this
       chapter or any lawful order of the board issued pursuant thereto.
       (2) This section shall also apply to members of the board.
       (b) The board shall have concurrent enforcement power, pursuant to § 63-1-
       122, with the division to revoke or suspend any certificate of fitness of a
       nurse practitioner who has been issued a certificate of fitness pursuant to §
       63-1-104 or to otherwise discipline such person in accordance with the
       provisions of this section.

       Nothing in Section 63-7-115 or otherwise in Title 63, Chapter 7 or the relevant
regulations, entitles applicants for initial nursing licenses to the type of quasi-judicial
proceeding implicated by the contested case procedures. See also Tenn. Comp. R. &
Regs. 1000-01-.13 (providing guidance as to what constitutes misconduct or a crime
pursuant to Section 63-7-115). We note that like in Mid-South Indoor Horse Racing, the
nursing licensure statutory scheme does not require that the Board give the applicant any
formal notice of its concerns regarding the licensure application, nor does it provide the
applicant with the opportunity to present evidence or cross-examine witnesses. See Mid-
South Indoor Horse Racing, 798 S.W.2d at 540; c.f. Tenn. Code Ann. § 63-7-116(e)
(allowing a licensed nurse charged in disciplinary matter the right “to appear personally
and by counsel to cross-examine witnesses to produce evidence and witnesses”). Instead,
it appears that the Board in this case followed a similar procedure to the one utilized by
the commission in Mid-South Indoor Horse Racing—allowing Appellant the
opportunity to appear before the Board and plead his case. As such, we cannot conclude
that the statutory scheme governing nursing licensure mandates that a contested case
occur with regard to the grant or denial of an initial license.

       Appellant next argues, however, that regardless of whether the statute governing
the licensure of nurses requires a contested case, constitutional principles mandate a
contested case in this particular case. The Fifth Amendment to the United States
Constitution, which is applicable to the states through the Fourteenth Amendment,
provides, in part, that “[n]o person shall ... be deprived of life, liberty, or property,
without due process of law.” See Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L. Ed.
2d 653 (1964) (holding that the Fifth Amendment is applicable to the states through the
Fourteenth Amendment). In addition, the Fourteenth Amendment to the United States
Constitution provides, in part, that “[n]o state shall . . . deprive any person of life, liberty,
or property, without due process of law.” The corresponding provision of the Tennessee
Constitution provides “[t]hat no man shall be taken or imprisoned, or disseized of his
freehold, liberties or privileges, or outlawed, or exiled, or in any manner destroyed or
                                             -9-
deprived of his life, liberty or property, but by the judgment of his peers or the law of the
land.” Tenn. Const. art. I, § 8. As such, while neither the UAPA nor Tennessee Code
Annotated Section 63-7-101 et seq. entitled Appellant to a contested case, he still could
be entitled to a hearing if he has a constitutionally protected interest in the initial nursing
license.

       Here, Appellant concedes that “a routine application for a professional license in
Tennessee does not require a contested case hearing.” Indeed, Appellant does not assert
that he holds a property interest in his initial nursing license. Rather, Appellant argues
that his liberty interests were implicated because he was made “the subject of hostile
proceedings designed and intended to deprive him the opportunity to practice as a
registered nurse in all [fifty] states because the denial and the basis for denial would be
reported on the national . . . database.” In fact, Appellant takes issue with the trial court‟s
mention of property interests in its ruling, stating that the trial court “conflated principles
of property interests and liberty interests” and apparently mischaracterized his argument.
Based on Appellant‟s repudiation of any claimed property interest, we will confine our
review in this appeal to only the question of whether Appellant‟s liberty interests were
implicated by the denial of his initial nursing license in this case.

        “A person has a protected liberty interest in his „reputation, good name, honor, and
integrity,‟ as well as in „being free to move about, live, and practice his profession
without the burden of an unjustified label of infamy.‟” Joelson v. United States, 86 F.3d
1413, 1420 (6th Cir. 1996) (citing Chilingirian v. Boris, 882 F.2d 200, 205 (6th
Cir.1989)). “Injury to reputation, standing alone, [however,] is not a liberty interest
protected by the Fourteenth Amendment.” Mertik v. Blalock, 983 F.2d 1353, 1362 (6th
Cir. 1993) (citing Paul v. Davis, 424 U.S. 693, 708–09, 96 S. Ct. 1155, 1164, 47 L. Ed.
2d 405 (1976)). Rather:

       To establish a deprivation of a protected liberty interest in the employment
       context, a plaintiff must demonstrate stigmatizing governmental action
       which so negatively affects his or her reputation that it effectively
       forecloses the opportunity to practice a chosen profession. [Board of
       Regents v.] Roth, 408 U.S. [564,] 573–74, 92 S. Ct. [2701,] 2707–08
       [(1972)]. A plaintiff must also allege in his or her complaint that the
       stigmatizing information was publicly disclosed. Christian v. Belcher, 888
F.2d 410, 416 (6th Cir.1989).

Joelson, 86 F.3d at 1420.

       In Ludwig v. Board of Trustees of Ferris State University, 123 F.3d 404 (6th Cir.
1997), the United States Court of Appeals for the Sixth Circuit clarified the requirements
to prevail in a claim involving the deprivation of a liberty interest, adopting a five
element test. First, the Sixth Circuit held that “the stigmatizing statements must be made
                                            - 10 -
in conjunction with the plaintiff‟s termination from employment.” Id. at 410 (citing Paul,
424 U.S. at 709–10, 96 S. Ct. at 1164–65 (“[T]he defamation had to occur in the course
of the termination of employment[.]”). The plaintiff, therefore, “must allege the loss of a
governmental right, benefit or entitlement[.]” Mertik, 983 F.2d at 1363.

        Second, the allegations against the employee cannot involve “merely improper or
inadequate performance, incompetence, neglect of duty or malfeasance.” Ludwig, 123
F.3d at 410 (citing Siegert v. Gilley, 500 U.S. 226, 111 S. Ct. 1789, 114 L. Ed. 2d 277
(1991)). As the Sixth Circuit explained: “„A charge that merely makes a plaintiff less
attractive to other employers but leaves open a definite range of opportunity does not
constitute a liberty deprivation.‟” Id. (quoting Chilingirian, 882 F.2d at 205–06 n.8).
Instead, the statements made during the course of the employee‟s discharge must have the
possibility to “„seriously damage his standing and associations in his community‟ or . . .
impose „on him a stigma or other disability that [would] foreclose[] his freedom to take
advantage of other employment opportunities.‟” Id. (quoting Roth, 408 U.S. at 573, 92 S.
Ct. at 2707)). Allegations of immorality or dishonesty may rise to this level. Id.; but see
Mazaleski v. Treusdell, 562 F.2d 701, 712 (D.C. Cir. 1977) (“In one of its most recent
decisions delimiting the scope of the liberty clause of the fourteenth amendment, the
Supreme Court has seriously undermined if not altogether obliterated the protection
previously accorded one‟s general reputation in the community irrespective of any related
interest in employment.”) (citing Paul v. Davis, 424 U.S. 693, 701, 706, 710-11, 96 S. Ct.
1155, 47 L. Ed. 2d 405 (1976) (“In each of these cases, as a result of the state action
complained of, a right or status previously recognized by state law was distinctly altered
or extinguished. It was this alteration, officially removing the interest from the
recognition and protection previously afforded by the State, which we found sufficient to
invoke the procedural guarantees contained in the Due Process Clause of the Fourteenth
Amendment. But the interest in reputation alone which respondent seeks to vindicate in
this action in federal court is quite different from the „liberty‟ or „property‟ recognized in
those decisions.”)).

        Third, the negative allegations must be made public. Id. Fourth, the plaintiff must
assert that the allegations against him or her were false. Id. (citing Codd v. Velger, 429
U.S. 624, 628, 97 S. Ct. 882, 884–85, 51 L. Ed. 2d 92 (1977)). Finally, the public
disclosure of the allegations must have been voluntary. Id. (citing Chilingirian, 882 F.2d
at 206). If the five elements are met, the plaintiff is entitled to notice and an opportunity
to be heard through a “name-clearing hearing,” where such a hearing has been requested.
Id. “It is the denial of the name-clearing hearing that causes the deprivation of the liberty
interest without due process.” Quinn v. Shirey, 293 F.3d 315, 320 (6th Cir. 2002). The
purpose of a name-clearing hearing is to afford the plaintiff an “„opportunity to be heard
to refute the charges disseminated against him.‟” Id. at 321 (quoting Ludwig, 123 F.3d at
410); see also Baden v. Koch, 799 F.2d 825, 830 (2d Cir. 1986) (“In order to succeed on
his liberty interest claim, [plaintiff] must also prove that [defendant] improperly refused
to grant him a post-removal opportunity to refute the false charges that led to his
                                             - 11 -
removal.”); In re Selcraig, 705 F.2d 789, 796 (5th Cir.1983) (“A constitutional
deprivation of liberty occurs when there is some injury to employment . . . in addition to
damage to reputation and a subsequent denial of procedural due process [via a name-
clearing hearing or the like] to redress that injury.”). The hearing “need only provide an
opportunity to clear one‟s name and need not comply with formal procedures to be
valid.” Quinn, 293 F.3d at 321 (quoting Ludwig, 123 F.3d at 410));

       In his brief to this Court, Appellant fails to address any of the above elements
necessary to the determination of this issue. In its brief, the Board argues that even
assuming that the necessary loss of a government right, benefit, or entitlement has been
shown in this case,3 Appellant has failed to demonstrate that the Board‟s decision to deny
his nursing license and place the denial on a national database will foreclose his ability to
seek employment elsewhere. According to the Board, its decision to report the denial of
Appellant‟s initial nursing license will not foreclosure his ability to obtain a license in
another state because under the Interstate Nurse Licensure Compact, the Board‟s decision
in Tennessee is not binding on other states. See Tenn. Comp. R. & Regs. 1000-01-
.17(3)(b) (“An individual who had a license which was surrendered, revoked, suspended,
or an application denied for cause in a prior state of primary residence, may be issued a

3
  We note, however, that neither party cites any law in which the denial of an initial license granted by the
State was held to implicate the loss of a government right or benefit sufficient to implicate the applicant‟s
liberty interests. From our review, the cases in which a liberty interest has been implicated all involve the
non-renewal of a contract of employment, a license, or the refusal to rehire an employee. See, e.g., Codd
v. Velger, 429 U.S. 624, 97 S. Ct. 882, 51 L. Ed. 2d 92 (1977) (involving police patrolman dismissed after
probationary period); Paul v. Davis, 424 U.S. 693, 701, 96 S. Ct. 1155, 1161, 47 L. Ed. 2d 405 (1976)
(holding that reputation alone is insufficient to implicate liberty interest without “more tangible interests
such as employment); Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed.
2d 548 (1972) (involving a university‟s decision not to rehire a non-tenured professor); Baden v. Koch,
799 F.2d 825 (2d Cir. 1986) (involving a suit brought by a demoted city employee); Huntley v. N.
Carolina State Bd. of Ed., 493 F.2d 1016 (4th Cir. 1974) (involving revocation of permanent teaching
license); In re Selcraig, 705 F.2d 789 (5th Cir. 1983) (involving a discharged school official); Quinn v.
Shirey, 293 F.3d 315, 318 (6th Cir. 2002) (involving a city employee who alleged that he was forced to
resign); Ludwig v. Bd. of Trustees of Ferris State Univ., 123 F.3d 404 (6th Cir. 1997) (concerning the
termination of a non-tenured basketball coach‟s employment with university); Joelson v. United States,
86 F.3d 1413 (6th Cir. 1996) (involving the refusal to reappoint a bankruptcy trustee); Mertik v. Blalock,
983 F.2d 1353 (6th Cir. 1993) (concerning the city‟s decision to bar a figure skating coach from the
public ice skating rink after serving as the coach at the rink for 25 years); Chilingirian v. Boris, 882 F.2d
200 (6th Cir. 1989) (regarding city attorney‟s employment terminated by city council); Lake Michigan
Coll. Fed’n of Teachers v. Lake Michigan Cmty. Coll., 518 F.2d 1091 (6th Cir. 1975) (concerning
discharged community college professors); Blair v. Bd. of Regents of State Univ. & Cmty. Coll. Sys. of
Tennessee, 496 F.2d 322 (6th Cir. 1974) (involving the rehire of a non-tenured teacher); Hostrop v. Bd.
of Junior Coll. Dist. No. 515, Cook & Will Ctys., & State of Ill., 471 F.2d 488 (7th Cir. 1972)
(concerning the termination of the employment contract of a college president); Buxton v. City of Plant
City, Fla., 871 F.2d 1037 (11th Cir. 1989) (involving the termination of a police officer‟s employment);
Campbell v. Pierce Cty., Ga. By & Through Bd. of Comm’rs of Pierce Cty., 741 F.2d 1342 (11th Cir.
1984) (involving the termination of a county employee‟s employment).

                                                   - 12 -
single state license in a new primary state of residence until such time as the individual
would be eligible for an unrestricted license by the prior state(s) of adverse action.”). As
such, although the Board‟s decision to deny Appellant the ability to practice as a nurse in
Tennessee may make him less attractive in other states, the Board asserts that it does not
foreclose the possibility that another state may grant Appellant‟s application for
licensure. We tend to agree that although the likelihood of Appellant obtaining a license
in another state may be reduced by the denial of his Tennessee license, the possibility of
Appellant obtaining a license in another state is not precluded simply because of the
Board‟s decision, which directly affects Appellant‟s status only in Tennessee. In this
case, however, the Board‟s decision regarding the charge of fraud and deceit certainly
impugns Appellant‟s honesty; as previously discussed, some courts have held that
allegations of dishonesty are sufficient to satisfy this element. See Lake Michigan Coll.
Fed’n of Teachers v. Lake Michigan Cmty. Coll., 518 F.2d 1091, 1097 (6th Cir. 1975)
(holding that “charges of mental illness, fraud, and untruthfulness all have been held to
affect the discharged employee‟s liberty”) (citing Huntley v. Board of Education, 493
F.2d 1016, 1019 (4th Cir. 1974); Hostrop v. Board of Junior College Dist. No. 515, 471
F.2d 488, 494 (7th Cir. 1972), cert. denied, 411 U.S. 967, 93 S. Ct. 2150, 36 L. Ed. 2d 688
(1973)).

         Finally, the Board argues that even if Appellant‟s liberty interests are implicated
in this case, he has received all of the process to which he was entitled: a name-clearing
hearing. We agree. As previously discussed, a deprivation of an applicant‟s liberty occurs
not simply where the government has taken some action that is injurious to an
employee‟s or applicant‟s reputation, but also when the government refuses the
employee‟s or applicant‟s request for a name-clearing hearing. See Quinn, 293 F.3d at
321 (quoting Ludwig, 123 F.3d at 410)). Here, after the Board informed Appellant of its
preliminary decision to deny his application for a nursing license, it permitted Appellant
and his counsel to appear before the Board not once, but on three separate occasions, two
of which occurred before the full Board, rather than the ARC. Although the formal
procedures applicable to a contested case under the UAPA were undisputedly not
followed, these meetings were sufficient to qualify as a name-clearing hearing. See
Chilingirian, 882 F.2d at206 (noting that the requirements of a name-clearing hearing
were met where the plaintiff was given ample opportunity to refute the charges against
him, both the plaintiff and his attorney spoke at length, and the plaintiff was not
precluded from introducing favorable statements of others to support his claims, despite
the fact that he was not allowed to cross-examine board members). Appellant‟s assertion
that he was entitled to the formal procedure of a contested case regarding the denial of his
initial nursing license is unavailing. Even assuming arguendo that all of the required
elements were met as to whether Appellant‟s liberty interests were implicated by the
denial of his license in this particular case, Appellant has not shown that his due process
rights were implicated in such a way as to entitle him to a contested case under the
UAPA. We therefore pretermit all of the arguments in Appellant‟s brief that are

                                           - 13 -
predicated on his contentions regarding the decisions that may have been made by an
administrative law judge in a contested case hearing.

                                    II. Writ of Certiorari

       Having now determined that the denial of Appellant‟s initial nursing license was
not required to be determined in accordance with the contested case procedure under the
UAPA, we next address whether the trial court erred in denying his request for relief
pursuant to a writ of certiorari under Tennessee Code Annotated Section 27-8-101.
Section 27-8-101 provides, in relevant part:

       The writ of certiorari may be granted whenever authorized by law, and also
       in all cases where an inferior tribunal, board, or officer exercising judicial
       functions has exceeded the jurisdiction conferred, or is acting illegally,
       when, in the judgment of the court, there is no other plain, speedy, or
       adequate remedy.

The Tennessee Supreme Court described the remedy provided in Section 27-8-101 as
follows:

       A common-law writ of certiorari is an extraordinary judicial remedy. State
       v. Lane, 254 S.W.3d 349, 355 (Tenn. 2008) (quoting Robinson v. Clement,
       65 S.W.3d 632, 635 (Tenn. Ct. App. 2001)). The scope of the judicial
       review available through a common-law writ is quite limited. Harding
       Acad. v. Metropolitan Gov’t of Nashville & Davidson Cnty., 222 S.W.3d
359, 363 (Tenn. 2007); Leonard Plating Co. v. Metropolitan Gov’t of
       Nashville & Davidson Cnty., 213 S.W.3d 898, 903 (Tenn. Ct. App. 2006).

Heyne v. Metro. Nashville Bd. of Pub. Educ., 380 S.W.3d 715, 728 (Tenn. 2012); see
also Stewart v. Schofield, 368 S.W.3d 457, 460 n.3 (Tenn. 2012) (“Tennessee Code
Annotated section 27-8-101 codifies the common law writ of certiorari [.]”).

        “The primary consequence of a determination that a party must seek judicial
review through the common law writ of certiorari procedure is that the trial court must
apply a limited standard of review to decisions already made by administrative officials,
rather than address the issue de novo as the initial decision maker.” State ex rel. Moore &
Assocs., Inc. v. West, 246 S.W.3d 569, 574 (Tenn. Ct. App. 2005) (“„Judicial review of
administrative decisions . . . is limited in scope. The . . . extent of a judicial review . . . is
narrow. As a general rule [local government bodies are] clothed with broad discretionary
powers[.]‟”) (quoting 82 Am. Jur. 2d, Zoning and Planning § 334 at 906). These
decisions, whether legislative or administrative, “are presumed to be valid and a heavy
burden of proof rests upon the shoulders of the party who challenges the action.”
McCallen v. City of Memphis, 786 S.W.2d 633, 638 (Tenn. 1990).
                                              - 14 -
        “Under the limited standard of review in common law [] writ of certiorari
proceedings, courts review a lower tribunal‟s decision only to determine whether that
decision maker exceeded its jurisdiction, followed an unlawful procedure, acted illegally,
arbitrarily, or fraudulently, or acted without material evidence to support its decision.”
West, 246 S.W.3d at 574 (citing Petition of Gant, 937 S.W.2d 842, 844–45 (Tenn.
1996)). “In proceedings involving a common law writ of certiorari, illegal, arbitrary, or
fraudulent actions include: 1) the failure to follow minimum standards of due process; 2)
the misrepresentation or misapplication of a legal standard; 3) basing a decision on
ulterior motives; and 4) violating applicable constitutional standards.” Harding Academy
v. Metro. Gov’t of Nashville & Davidson Co., 222 S.W.3d 359, 363 (Tenn. 2007) (citing
Hoover, Inc. v. Metro. Bd. of Zoning Appeals, 924 S.W.2d 900, 905 (Tenn. Ct. App.
1996)). As we explained in Moore:

       Under the certiorari standard, courts may not (1) inquire into the intrinsic
       correctness of the lower tribunal‟s decision . . . ; (2) reweigh the evidence . .
       . ; or (3) substitute their judgment for that of the lower tribunal. . . . It bears
       repeating that [the] common law writ of certiorari is simply not a vehicle
       which allows the courts to consider the intrinsic correctness of the
       conclusions of the administrative decision maker.

Moore, 246 S.W.3d at 574 (citations omitted) (citing Arnold v. Tenn. Bd. of Paroles,
956 S.W.2d 478, 480 (Tenn. 1997); Watts v. Civil Serv. Bd. for Colum., 606 S.W.2d 274,
277 (Tenn. 1980); 421 Corp. v. Metropolitan Gov’t of Nashville, 36 S.W.3d 469, 474
(Tenn. Ct. App. 2000); Hoover, Inc. v. Metro Bd. of Zoning App., 924 S.W.2d 900, 904
(Tenn. Ct. App. 1996); Powell v. Parole Eligibility Rev. Bd., 879 S.W.2d 871, 873
(Tenn. Ct. App. 1994); Yokley v. State, 632 S.W.2d 123, 126 (Tenn. Ct. App. 1981)). “If
„any possible reason‟ exists justifying the action, it will be upheld.” McCallen, 786
S.W.2d at 641. “This limited standard of review applies to both the trial court and to this
Court.” Lamar Tenn., LLC v. Murfreesboro Bd. of Zoning Appeals, 336 S.W.3d 226,
232 (Tenn. Ct. App. 2010) (citing Wright v. Tenn. Peace Officer Standards & Training
Comm’n, 277 S.W.3d 1, 8 (Tenn. Ct. App. 2008)).

       In this case, the Board found two grounds for denying Appellant‟s initial license:
(1) that Appellant was guilty of a crime; (2) that Appellant was guilty of fraud or deceit.
The trial court ruled that the Board‟s finding that Appellant was guilty of a crime was
arbitrary, capricious, or illegal but affirmed the Board‟s finding that Appellant was guilty
of fraud or deceit. Both parties argue that the trial court erred in its decision in the other
party‟s favor. We will consider each ground in turn.

                                               A.


                                             - 15 -
        The Board first argues that the trial court erred in ruling that the Board was not
entitled to rely on Appellant‟s now-expunged misdemeanor conviction from Oklahoma as
a ground to deny his nursing license. As previously discussed, a ground for denying a
nursing license exists where there is “proof” that the applicant “[i]s guilty of a crime[.]”
Tenn. Code Ann. § 63-7-115(a)(1)(B). The regulations promulgated by the Board
recognize the seriousness of this ground for the denial of a nursing license:

       The Board of Nursing is concerned about the number of individuals with
       criminal conviction histories who apply for licensure as registered nurses.
       The Board‟s concern stems from the fact that nurses care for clients and
       families in a variety of settings where there may be no direct supervision.
       Individuals to whom care is given are often vulnerable, both physically and
       emotionally. The nurse has access to personal information about the patient
       and/or his/her family, has access to the client‟s property and provides
       intimate care to the client. The Board believes that persons who receive
       nursing care in Tennessee should be able to have confidence that an
       individual licensed by the Board does not have a history of mistreatment,
       neglect, violence, cheating, defrauding the public, or otherwise taking
       advantage of another person.

Tenn. Comp. R. & Regs. 1000-01-.13(2). Accordingly, the Board will presume that
certain serious crimes committed within five years of the application for licensure
establish that “an applicant is not entitled to licensure.” Id. at (2) & (3). (listing the
applicable crimes for both adults and juveniles). Finally, the regulations note that “any
criminal conviction, whether or not listed in Rule 1000-01-.13(2) above, [is] a violation
of T.C.A. 63-7-115(a)(1)(B).” Id. at (5). Thus, where “an applicant . . . is convicted of
any crime, it is grounds for denial of licensure or disciplinary action by the Board.” Id.

        Here, the Board argues that it was entitled to rely upon Appellant‟s admission that
he had been convicted of a crime in Oklahoma regardless of the conviction‟s later
expunction. According to the Board, the trial court erred in relying on this Court‟s
Opinion in Miller v. Tennessee Board of Nursing, 256 S.W.3d 225 (Tenn. Ct. App.
2007), because another decision by the Tennessee Supreme Court calls the language from
Miller on this issue into question. In Miller, a licensed nurse was charged in a
disciplinary matter under Tennessee Code Annotated Section 63-7-115(a)(1)(B) and (F)
on grounds of: (1) being guilty of a crime; and (2) for engaging in unprofessional
conduct. Id. at 228. In a contested case hearing, the nurse admitted that she pleaded guilty
to resisting arrest and vandalism. Id. at 231. The Court of Appeals affirmed both grounds
raised in the disciplinary action. On appeal, the nurse argued that the Board was not
entitled to rely on her criminal convictions because the convictions were expunged after
her successful completion of probation. Specifically, the nurse argued that “these
convictions had been expunged and that the effect of the expunction was to clear her
record.” Id.
                                            - 16 -
      The Court of Appeals agreed with the nurse‟s contention regarding the effect of an
expunged conviction but ultimately ruled that she failed to present evidence of the
expunction:

      [The nurse] is correct with regard to the legal effect of an expungement
      order; however, she failed to present admissible evidence that the public
      records of these two convictions [] had been expunged. The effect of
      expunging the records of a criminal charge is to restore the person to the
      position he or she occupied prior to the arrest or charge. State v. Sims, 746
S.W.2d 191, 199 (Tenn. 1988). Thus, persons whose records have been
      expunged may properly decline to reveal or acknowledge the existence of a
      former charge. Pizzillo v. Pizzillo, 884 S.W.2d 749, 754 (Tenn. Ct. App.
      1994).

Miller, 256 S.W.3d at 231. Thus, from our reading of the Miller opinion, had the nurse
presented evidence of her expunction to the Board, the Board would not have been
entitled to rely on her now-expunged convictions to show that she was guilty of a crime
under Section 63-7-115(a)(1)(B).

        The Board argues, however, that the above language in Miller is merely dicta and
that it conflicts with the Tennessee Supreme Court‟s decision in Canipe v. Memphis City
School Board of Education, 27 S.W.3d 919 (Tenn. 2000). In Canipe, a tenured teacher
was charged with sexual battery, pleaded guilty, and was granted judicial diversion.
Nearly a year after the guilty plea, the school board filed formal charges against the
teacher for “conduct unbecoming a member of the teaching profession[.]” Id. at 920.
Prior to the school board hearing on the misconduct charge, the teacher‟s conviction was
expunged in accordance with statutory provisions. During the school board hearing,
however, the teacher admitted that he had pleaded guilty to the crime in an effort to
explain the circumstances under which he was charged. The school board sustained the
misconduct charge and terminated the teacher‟s employment. Id. at 921. Both the trial
court and the Court of Appeals affirmed the finding of misconduct and the termination.
The Tennessee Supreme Court agreed that the Board was entitled to consider evidence
from the local newspaper and the teacher‟s own admissions concerning the misconduct
charge, regardless of the expunction of the conviction. Id. at 922. In support, the
Tennessee Supreme Court cited two cases in which it had held that evidence involving
criminal acts that had been expunged were admissible prior bad acts to show a
defendant‟s potential for rehabilitation or the likelihood that the defendant will become a
repeat offender. Id. (citing State v. Schindler, 986 S.W.2d 209 (Tenn. 1999); State v.
Lane, 3 S.W.3d 456, 461–62 (Tenn. 1999)).

       We cannot agree, however, that Canipe supports the Board‟s decision in this
particular case. First, we note that in Canipe, the teacher was not charged with having
                                          - 17 -
been guilty of a crime, but instead with the more broad charge of “conduct unbecoming a
member of the teaching profession[.]” Canipe, 27 S.W.3d at 920. Accordingly, like the
court in Schindler, the school board was entitled to consider the teacher‟s admissions
regarding his conduct that were relevant to the charge of misconduct in the disciplinary
proceedings. In this case, however, the ground for the denial of Appellant‟s license is
much narrower than the ground for discipline against the teacher in Canipe: that
Appellant was guilty of a crime. Indeed, the regulations relevant to this issue make clear
that it is the judgment of conviction that is an essential component of any finding on this
charge, as the Board is only entitled to presume that an applicant is not entitled to a
license where “the time for appeal has expired” on the “conviction.” Tenn. Comp. R. &
Regs. 1000-01-.13(2); see also Tenn. Comp. R. & Regs. 1000-01-.13(5) (requiring a
“criminal conviction”). Thus, it is the legal status of a conviction, rather than any
underlying misconduct, that must be proven to satisfy Section 63-7-115(a)(1)(B). In this
case, however, there was no material evidence from which the Board could have found
that Appellant was guilty of a crime because Appellant‟s expunged plea of nolo
contendere does not constitute a conviction under either Tennessee or Oklahoma law.

      A substantially similar argument was raised in Wright v. Tennessee Peace Officer
Standards & Training Commission, 277 S.W.3d 1, 12 (Tenn. Ct. App. 2008), perm. app.
denied (Tenn. 2008). In Wright, a police officer challenged his decertification and
termination on the basis of a domestic assault conviction pursuant to Tennessee Code
Annotated Section 38-8-106.4 The police officer argued that the Tennessee Peace Officer
Standards and Training Commission (“the POST Commission”) was not entitled to rely
on his guilty plea to the charge of domestic assault because the charge had been
expunged. The trial court upheld the POST Commission‟s findings, and the police officer
appealed.

       The Court first noted that the police officer‟s guilty plea had been expunged after
his successful completion of a judicial diversion program under Tennessee Code
Annotated Section 40-35-313. The Court explained that a person “who successfully
completes a judicial diversion program under § 40-35-313 has not been „convicted‟ of
any crime, and cannot be treated as such for „any . . . purpose‟ under the law, except
those specified by statute, none of which apply here.” Wright, 277 S.W.3d at 8.
Accordingly, this Court “reject[ed] the [POST C]ommission‟s argument on appeal that
[the police officer‟s] guilty plea should be treated as a „conviction.‟” Id. Thus, the Wright
Court concluded that based upon the statute conferring the expunction right, Section 40-
35-313, the expunged “conviction” could not be considered a criminal conviction for
purposes of a civil disciplinary proceeding related to the police officer‟s employment.

        4
          Section 38-8-106(4) requires that all police officers: “Not have been convicted of or pleaded
guilty to or entered a plea of nolo contendere to any felony charge or to any violation of any federal or
state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled
substances or controlled substance analogues[.]”
                                                 - 18 -
       The Wright Court did not end its inquiry, however. In Wright, the regulations at
issue indicated that the POST Commission could consider not only a conviction, but also
a guilty plea. Wright, 277 S.W.3d at 10. The POST Commission therefore argued that it
could consider a plea of guilty to a charge of domestic violence regardless of whether that
plea was later expunged, citing, as the Board does in this case, Canipe. This Court in
Wright, however, held that the situation in Canipe was distinguishable because “the
ground for the teacher‟s dismissal was „conduct unbecoming a member of the teaching
profession.‟” Id. at 13 (citing Canipe, 27 S.W.3d at 920). As the Court explained:

       That is a criterion which may be implicated by the underlying facts of an
       alleged crime, as distinguished from the legal proceedings resulting from
       those underlying facts. As such, the evidence of the teacher‟s guilty plea
       was being used not necessarily to prove the existence of the plea itself, as a
       legally operative fact, but rather as evidence of the teacher‟s underlying
       conduct, namely the acts that allegedly constituted sexual battery. In the
       instant case, by contrast, evidence of Wright‟s plea was used simply to
       prove that the plea happened, not to prove the factual scenario that
       precipitated the arrest, charge, and eventual plea.
              The “conduct unbecoming” standard in Canipe meant that
       underlying facts were enough to dismiss the teacher. In the instant case,
       underlying facts are not enough; a legal status must be proven in order to
       satisfy the applicable statute. A factual allegation of domestic violence,
       absent a conviction, guilty plea, or plea of nolo contendere, does not pass
       muster as an independent reason for denying (or revoking) certification . . .
       . The POST Commission did not decertify [the police officer] for “conduct
       unbecoming a police officer”. . . . Rather, the [POST] [C]ommission
       decertified [the police officer] because he “pleaded guilty to . . . [a]
       violation of . . . state law[ ] . . . relating to force [or] violence[.]” Tenn.
       Code Ann. § 38-8-106(4). This statutory basis does not allow for
       disqualification on the basis of underlying facts alone.

Wright, 277 S.W.3d at 13–14.

      The same is true in this case. Here, the Board found that Appellant‟s license
should be revoked not on the ground that he was unfit or that he had conducted himself
unprofessionally, but simply on the basis that he was “guilty of a crime.” See Tenn. Code
Ann. § 63-7-115(a)(1)(B). Like in Wright, the simple fact that Appellant may have
committed some misconduct that could have been charged as a crime is insufficient to
show that he was actually found guilty. Instead, unlike the charge at issue in Canipe, in
both Wright and in this case, it is the legal status of a conviction that is necessary to
provide the factual basis for this ground. Because the underlying conviction had been
expunged in Wright, however, the Court held that although there was evidence that the
                                           - 19 -
officer may have committed domestic violence, the evidence concerning the police
officer‟s guilty plea and conviction for domestic violence were erased through the
expunction statute. As such, there was no material evidence from which the POST
Commission could conclude that the police officer had either pleaded guilty or been
convicted of the crime of domestic violence. See id. at 14–15.

       We concede that the expunction in this case did not result from an application of
the judicial diversion program under Tennessee Code Annotated Section 40-35-313.
However, based upon our review of the statutes from which Appellant‟s conviction was
expunged, we agree with the trial court that no conviction exists from which the Board
could find that Appellant had been found “convicted” of a crime. Here, the Cleveland
County, Oklahoma district court cited two Oklahoma statutes in granting Appellant‟s
expunction: Oklahoma Statute, title 22, sections 18 and 19.

        Under Section 18, Appellant was entitled to expunction because he “was convicted
of a misdemeanor offense, [] has not been convicted of a felony, [has] no felony or
misdemeanor charges [] pending [], and at least ten (10) years have passed since the end
of the last misdemeanor sentence[.]” Okla. Stat. Ann. tit. 22, § 18(A)(10). The statute
provides, however, that a conviction expunged under this subsection “shall be admissible
in any subsequent criminal prosecution to prove the existence of a prior conviction or
prior deferred judgment without the necessity of a court order requesting the unsealing of
the records.” Id. § 18(D). Although this case certainly does not constitute a criminal
prosecution, the above subsection may call into question whether Appellant‟s conviction
stands for purposes of a subsequent civil proceeding. Section 19, however, makes clear
that it does not. Under Section 19, an individual that has obtained expunction of a
conviction under Section 18 may go further to request that his or her record be sealed.
See id. § 19(A) (“Any person qualified under Section 18 of this title may petition the
district court of the district in which the arrest information pertaining to the person is
located for the sealing of all or any part of the record, except basic identification
information.”). When such a request is granted, “the subject official actions shall be
deemed never to have occurred, and the person in interest and all criminal justice
agencies may properly reply, upon any inquiry in the matter, that no such action ever
occurred and that no such record exists with respect to such person.” Id. § 19(D).

       In this case, the Cleveland County, Oklahoma district court specifically ruled in its
order that any court record pertaining to Appellant‟s misdemeanor conviction is sealed
and that Appellant‟s conviction “be deemed never to have occurred.” Like a conviction
expunged under Section 40-35-313, it therefore appears to this Court that where a
conviction is expunged and the record of it sealed under Oklahoma Statute, title 22,
sections 18 and 19, no conviction exists for purposes of subsequent civil matters. As
such, pursuant to Oklahoma law, we conclude that the Board was simply not entitled to
rely on an expunged “conviction” in determining that Appellant was guilty of a crime

                                           - 20 -
pursuant to Section 63-7-115(a)(1)(B). See Miller, 256 S.W.3d at 231. The trial court
therefore did not err in reversing this portion of the Board‟s decision.

                                             B.

       Finally, we consider whether the trial court erred in sustaining the Board‟s finding
that Appellant was guilty of fraud or deceit. As previously discussed, Tennessee Code
Annotated Section 63-7-115 specifically states that the Board may deny a license where
the applicant “[i]s guilty of fraud or deceit in procuring or attempting to procure a license
to practice nursing.” Tenn. Code Ann. § 63-7-115(a)(1)(A). Appellant asserts that
“[t]here is simply no proof of fraud” in the record to sustain the Board‟s finding on this
issue. As we perceive Appellant‟s argument, he contends that there was no material
evidence to support the Board‟s finding under Section 63-7-115.

       As an initial matter, however, we note that despite Appellant‟s decision to focus
almost exclusively on the question of fraud in this case, Section 63-7-115(a)(1)(A) allows
the Board to deny an application not only on the basis of fraud, but also on the basis of
deceit. Nothing in Section 63-7-115 or the corresponding regulations defines the term
“deceit.” Generally “deceit” is defined as “the act of giving a false impression[.]” Bryan
Garner, Garner’s Dictionary of Legal Usage 250 (3d ed. 2011); see also Shockley v.
Mental Health Coop., Inc., 429 S.W.3d 582, 591 (Tenn. Ct. App. 2013) (holding that it
“is well settled that in interpreting the meaning of a word or phrase in a rule or statute,
the court may use dictionary definitions”). Here, the Board‟s decision to deny Appellant‟s
license is set out in the ARC‟s August 6, 2014 letter:

       Your attorney asked for more specificity as to the basis of the fraud or
       deceit portion of the recommendation. This portion of the recommendation
       is based in part upon your statement to staff during the application process
       that you could not obtain a copy of the warrant from your Oklahoma arrest
       to provide to the Board. It is also based upon your statements in your letter
       and in person at your meeting with the committee. Among other things, the
       committee did not believe your statement that the 13-year-old girl you were
       alleged to have molested and the other 13-year-old girl who witnessed the
       alleged molestation were “actually out in the neighborhood sexually
       assaulting the adult male neighbors.” The Committee also did not believe
       your statements about being extorted for $125,000 by a woman who
       claimed incorrectly believed you moved to Nashville because you “had
       made it big as a country singer.” Similarly, the committee did not believe
       that you were extorted into having sex with another woman for almost a
       year. You stated “[t]he person I thought was my friend was now extorting
       sex from me for payment for her tape recording her daughter. She kept
       reminding me that if it wasn‟t for her I would be going to prison right
       before she demanded we have sex, which we never did before this
                                            - 21 -
        happened).” Later in the letter you wrote the “woman extorted sex from me
        for almost a year.”

Thus, the Board, relying largely on the letter submitted by Appellant in furtherance of his
application, apparently found that Appellant was deceitful in his statements to the Board
concerning not only the documents regarding his criminal conviction in Oklahoma but
also his explanation of the charges to the Board.

       From our review of the record, we cannot conclude that the Board lacked material
evidence to find that Appellant was guilty of deceit in his attempts to procure his license.
Here, in response to a request from the Board regarding his misdemeanor conviction in
Oklahoma, Appellant submitted a pro se letter to the Board offering “an explanation of
how this transpired.” As we perceive it, Appellant argues that the Board should not have
considered this letter arguing: “If the convictions did not legally exist then the
unfortunate letter of [Appellant] would not have been before the Board, because
[Appellant] would have been under no duty to explain a non-existent crime.” We
respectfully disagree that the later expunction of Appellant‟s conviction deprives the
Board of the ability to consider Appellant‟s letter.5

       First, regardless of the subsequent expunction of Appellant‟s conviction, at the
time that he submitted his application, Appellant stood convicted of a crime. There can be
no question, therefore, that at the time of his application, he was required to respond in
the affirmative to any questions concerning his existing conviction. Neither this Court
nor the Board was required to ignore Appellant‟s letter simply because Appellant was
able to obtain an expunction of the underlying offense approximately one year after he
submitted his application for licensure. Furthermore, while the Board was not entitled to
consider Appellant‟s expunged conviction as evidence of his legal status as having been
convicted of a crime, like the school board in Canipe, the Board was entitled to consider
admissions by Appellant and other extrinsic evidence regarding the underlying factual
scenario relevant to the issue of whether Appellant was guilty of fraud or deceit in the
procurement of his license. See Canipe, 27 S.W.3d at 920. The Board was also well
within its discretion to consider the veracity of Appellant‟s story and the story‟s effect on
Appellant‟s credibility. See Estate of St. v. State Bd. of Equalization, 812 S.W.2d 583,
587 (Tenn. Ct. App. 1990) (“It is the agency‟s role to examine the credibility [and]
demeanor, of the [] witness, and the agency is afforded wide discretion in deciding the
appropriate amount of weight and merit which should be afforded to each.”). As such,

        5
          Indeed, from our review of the administrative record, at no time did Appellant object to the
Board‟s consideration of his letter. See Bobo v. State Real Estate Comm’n, No. M2013-02037-COA-R3-
CV, 2014 WL 1852604, at *17 (Tenn. Ct. App. May 5, 2014) (holding, in an appeal from an
administrative decision, that a party claiming that the agency erred in considering certain evidence waived
the argument by failing to make a contemporaneous objection). Instead, Appellant and his counsel merely
requested that he be allowed to withdraw his application. Appellant has not raised as an issue in this
appeal the Board‟s denial of his request to withdraw his application.
                                                  - 22 -
any argument that the Board was not entitled to consider Appellant‟s letter is,
respectfully, unavailing.

        In our view, Appellant‟s letter provided material evidence from which the Board
could conclude that Appellant was guilty of fraud or deceit in the procurement of his
license. In this letter, Appellant detailed the extraordinary events that he asserted led to
his nolo contendere plea of outraging public decency in 1994. Among other things, the
letter included two extortion plots, attempted assault, allegedly false sexual allegations,
expensive private investigations, and a years-long legal proceeding.

       As previously discussed, the Board specifically noted that it “did not believe”
Appellant‟s allegations regarding his criminal conviction and therefore found him guilty
of deceit in the pursuit of his license. This Court has previously held that where
credibility plays a pivotal role in an agency‟s decision, the credibility determinations of
the person or entity hearing the evidence is entitled to substantial deference. See McEwen
v. Tennessee Dep’t of Safety, 173 S.W.3d 815, 824 (Tenn. Ct. App. 2005). Regardless of
the resolution of the charges against Appellant or his ability or inability to obtain court
documents from Oklahoma, the decision of the Board that Appellant‟s story was deceitful
is not subject to reversal under the limited common law writ of certiorari standard.
Neither this Court nor the Board is “„required to check common sense at the courthouse
door.‟” Sparkman v. Phillips, No. M2013-01235-COA-R3-CV, 2014 WL 3058443, at *6
(Tenn. Ct. App. July 7, 2014) (quoting Dattel Family Ltd. P’ship v. Wintz, 250 S.W.3d
883, 892 (Tenn. Ct. App. 2007)). Here, the Board chose not to credit Appellant‟s
allegation that the criminal charges against him resulted not from any misconduct on his
part whatsoever, but instead from a year-long vendetta initiated by a relative stranger who
attempted to: (1) assault Appellant immediately upon meeting him; and (2) extort a
significant sum of money from Appellant simply because she believed that he was a
country music singer. In our view, the Board‟s decision on this issue is neither arbitrary,
capricious, illegal, nor unsupported by material evidence in the record. This Court does
not discount that false allegations can often lead to wrongful convictions. In this case,
however, even Appellant admits in his brief that his story “may seem improbable in many
respects” and that “[i]t would be disingenuous to argue to the contrary.” Clearly,
Appellant chose to tell this tale in order to explain his misdemeanor conviction in
Oklahoma: Appellant‟s letter characterizes his conviction as the result of his
victimization by a series of “psychotic women,” thereby shifting all of the blame to
others for his own conviction. Further, other than his own unsubstantiated statements,
Appellant offered no evidence to support his account of the circumstances surrounding
his conviction, such as reports from the multiple private investigations that were
allegedly instituted on his behalf. Indeed, Appellant‟s counsel insisted that he would
obtain such evidence by the Board‟s April 2014 meeting; when the Board finally made its
decision after hearing from Appellant and his counsel in December 2014, however,
Appellant offered no such evidence. Given the Board‟s credibility finding against

                                           - 23 -
Appellant, we cannot conclude that the Board lacked material evidence that Appellant
engaged in deceit in an effort to procure his nursing license.

                                      Conclusion

        The decision of the Davidson County Chancery Court is affirmed, and this cause is
remanded to the trial court for all further proceedings as may be necessary and are
consistent with this Opinion. Costs of this appeal are taxed one-half to Appellant Jack
Wayne Butler, and his surety, and one-half to Appellee Tennessee Board of Nursing, for
all of which execution may issue if necessary.



                                                  _________________________________
                                                  J. STEVEN STAFFORD, JUDGE




                                         - 24 -